835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward K. SHIGEMURA, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee
No. 87-1548.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Petitioner appeals the district court's judgment denying habeas corpus relief under 28 U.S.C. Sec. 2241.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the parties' briefs and the certified record, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner claims that he is illegally confined because the Parole Commission deprived him of his right to appeal his parole revocation and because he has been denied credit to his sentence.


3
Upon consideration, we affirm the district court's judgment for reasons stated in its memorandum opinion dated May 8, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.